Title: 22 Sunday.
From: Adams, John
To: 


       Suppos a nation in some distant Region, should take the Bible for their only law Book, and every member should regulate his conduct by the precepts there exhibited. Every member would be obliged in Concience to temperance and frugality and industry, to justice and kindness and Charity towards his fellow men, and to Piety and Love, and reverence towards almighty God. In this Commonwealth, no man would impair his health by Gluttony, drunkenness, or Lust—no man would sacrifice his most precious time to cards, or any other trifling and mean amusement—no man would steal or lie or any way defraud his neighbour, but would live in peace and good will with all men—no man would blaspheme his maker or prophane his Worship, but a rational and manly, a sincere and unaffected Piety and devotion, would reign in all hearts. What a Eutopa, what a Paradise would this region be. Heard Thayer all Day. He preach’d well.
       Spent the Evening at Coll. Chandlers, with Putnam, Gardiner, Thayer, the Dr. and his Lady, in Conversation, upon the present scituation of publick affairs, with a few observations concerning Heroes and great Commanders. Alexander, Charles 12th., Cromwel.
      